Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is to 2017/0327240 to Kerbler et al. and 2018/0372024 to Pautis et al. are the closest prior art of record. Although, combined would provide a similar invention, the prior art fails to teach at least one guide device at least partially surrounding the at least one actuator as required by claim 1.Additionally, regarding claim 15, the prior art of record fails to teach each guide device including a first guide element secured to the middle section and a second guide element secured to the downstream section and at least one guide device including a guide element interposed between the fan casing and a portion of the at least one actuator.  Regarding claim 16, the prior art of record fails to teach an engine with the guide system as claimed in combination with the bypass aircraft engine nacelle includes at least one centering member secured to the movable cowl and extending opposite to a cavity of the fan cowl. Modifying the prior art of record to teach the invention as claimed would not have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/CRAIG KIM/
Primary Examiner
Art Unit 3741